Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments have overcome the objection to the specification and 112(b) rejections with respect to claim 13. Applicant’s responses to the 35 USC 102 and 103 rejections are now moot in light of new art relied upon for rejection.
Claim Objections
Claim 9 is objected to because of the following informalities:  
	Claim 9 line 3 “vibrational duration, vibrational pattern, and vibrational pattern.” should be corrected to “vibrational duration, .  
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3–6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by 20180104540 A1 to Rose (hereinafter “Rose”).
Regarding claim 1, Rose discloses a personal massage device comprising (Paragraph 0004 discloses the device can increase pleasure during sexual activity): a housing (Fig. 2 insertable body 102 is the housing); 
	a motor arranged inside the housing (Figure 2 biofeedback unit 228; Paragraph 0052 discloses that biofeedback unit 228 located within insertable body 102 may include a vibratory motor); 
	a processor connected to the motor, the processor configured to provide input signals to the motor (Fig. 2 control unit 226; Paragraph 0051 “The control unit 226 can process sensor data 224 from sensors 222”; Paragraph 0052 “Control unit 226 can be further used to control biofeedback unit 228”), and 
	the motor being driven based on the input signals representing stimulation characteristics (Fig. 2 control unit 226, biofeedback unit 228; Paragraph 0052 “The biofeedback unit 228 can provide feedback based on the evenness, pressure, frequency, number, intensity, speed, and direction of contractions of the pelvic floor muscles 206.”); and 
	a pressure sensor configured to detect internal pressure within the housing, the pressure sensor being connected to the processor (Figs. 1 & 2 sensors 222 control unit 226, insertable body 102; Paragraph 0043 “As depicted , the sensors 222 can be arranged within the insertable body 102 and is depicted located centrally within the insertable body 102 .” Paragraph 0045 “The sensors 222 can further detect pressure exerted on the insertable body 102.” Paragraph 0046 “The sensors 222 can output sensor data 224 to a control unit 226 (processor)), 
	and configured to detect physical manipulation of the masturbation device (Rose at Paragraph 0047 “The sensors 222 can detect and digitize the evenness, pressure, frequency, number, intensity, speed, and direction of the contractions of the pelvic floor muscles 206.” Frequency, direction, intensity of contractions are taken to be physical manipulation of the device.), 
the pressure sensor providing data to the processor that corresponds to detection of the internal pressure within the housing (Fig. 2 sensors 222, sensor data 224, control unit 226; Paragraph 0046 “The sensors 222 can output sensor data 224 to a control unit 226. The sensor data 224 can be data sensed during and in between contractions of the pelvic floor muscles 206.”); 
	wherein the input signals from the processor to the motor are representative of the internal pressure within the housing as detected by the pressure sensor such that the stimulation characteristics are based on the physical manipulation (Fig, 2 control unit 226, biofeedback unit 228; Paragraph 0052 “The biofeedback unit 228 can provide feedback based on the evenness, pressure, frequency, number, intensity, speed, and direction of contractions of the pelvic floor muscles 206.”).
Regarding claim 3, Rose discloses the masturbation device of claim 1 and further discloses wherein input signals from the processor to the motor include at least one of the following: vibration intensity, vibration duration, or vibration pattern (Paragraphs 0054-0056 disclose the control unit 226 can receive processed sensor data which provides instructions about how the biofeedback unit 228 should provide feedback including frequency, intensity, and pattern of vibrations from the biofeedback unit 228 to the user 202.).
Regarding claim 4, Rose discloses the masturbation device of claim 1 and further discloses wherein the housing has an elongated shape (Fig. 2 insertable body 102 is an elongated shape).
Regarding claim 5, Rose discloses the masturbation device of claim 1 and further discloses wherein the housing is sealed
Regarding claim 6, Rose discloses the masturbation device of claim 1 and further discloses wherein the motor is a vibration motor (Fig. 2 biofeedback unit 228; Paragraph 0052 discloses the biofeedback unit 228 can include a vibration motor). 
Regarding claim 10, Rose discloses the masturbation device of claim 1 and further discloses wherein the stimulation characteristics are proportional to the physical manipulation (The biofeedback unit 228 can provide feedback in the form of vibrations to the user 202 based on the evenness, pressure , frequency , number , intensity , speed , and direction of contractions of the pelvic floor muscles 206. Feedback is motor output, and the feedback is based upon physical manipulation of the device.) 
Regarding claim 11, Rose discloses the masturbation device of claim 1 and further discloses a control element and an encoder, wherein the encoder is configured to convert an input from the control element into a signal for the processor (control unit 226, “encoder” is being interpreted as an element configured to transmit or convert information; the control unit performs the functions of both a control element and an encoder See paragraph 0051 “The control unit 226 can process the sensor data 224 from the sensors 222 , can store the sensor data 224 , and can communicate the sensor data 224 or processed sensor data 224.”) 
Claim 18 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US20160000642 A1 to Zipper (hereinafter “Zipper”).
Regarding claim 18, Zipper discloses a masturbation device comprising (Abstract “A sexual stimulation apparatus”):
	a housing (Fig. 5 main support structure 412, covers 410, 411, 413, 422, & 423 comprise the housing); 
	a motor arranged inside the housing(Fig. 1 vaginal vibrator 204);
	a processor connected to the motor, the processor configured to provide input signals to the motor, and the motor being driven based on the input signals representing stimulation characteristics (Fig. 5 controller 501; Paragraph 0111 discloses the controller may comprise microprocessors to perform the functions of receiving an input from a user and commanding the vibrators or other motors and light sources of the invention to operate in any desired modes); and
	a pressure sensor connected to the processor and configured to detect physical manipulation of the masturbation device, the pressure sensor providing data to the processor the corresponds to the physical manipulation of the masturbation device via detection of pressure applied to a surface of the housing (Fig. 21 pressure sensor 1200; Paragraph 0148 “Pressure sensor 1200 may be in electrical communication via pressure sensor wiring 1203 with pressure signal processing circuitry that may be, for example, located on controller printed wiring board and which may be in electrical communication with controller 501 Such that pressure signal information is processed and communicated to controller 501.” Paragraph 0150 “Specifically, pressure sensor 1200 measures the contact pressure between the surface of the invention in which pressure sensor 1200 is mounted and a body Surface of a user.” Contact pressure is taken to mean physical manipulation. Motivation 0148 would be to detect pressure against a body surface); 
	wherein the input signals from the processor to the motor are representative of the data from the sensor such that the stimulation characteristics are based on the physical manipulation (Paragraph 0151 discloses that the pressure sensor 1200 readings are processed by controller 501 and then adjust the sexual stimulation [via motor].). 
Claim Rejections - 35 USC § 103
Claims 8, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of US20130331745 A1 to Sedic (hereinafter “Sedic”).
Regarding claim 8, Rose discloses the masturbation device of claim 1 but does not disclose wherein an input module configured to receive user input, wherein the user input includes customized stimulation characteristics, and the masturbation device vibrates according to the customized stimulation characteristics. However, Sedic demonstrates it was known in the art before the effective filing date of the claimed invention to use a masturbation device which includes an input module (Fig. 3A controller 102, massager 194, buttons 302, 304, 306; Paragraph 0035 discloses massager 194 may connect to input module 102 via network interface 199; Paragraph 0039 discloses increasing or decreasing, interpreted as customizing, the massager settings; Paragraph 0037 discloses these settings as vibratory settings which are produced by the motor).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rose to further include an input module with buttons, as taught by Sedic, in order to provide convenient customization settings of the motor on the face of the device to respond to and enhance sexual stimulation (Fig. 3A controller 102, massager 194, buttons 302, 304, 306; Paragraphs 0035, 0037, 0039).  
Regarding claim 9, Rose as modified by Sedic discloses the masturbation device of claim 8, and Sedic further discloses wherein the customized stimulation characteristics include at least one of: a vibrational intensity, vibrational duration, vibrational pattern, or vibrational pattern (Paragraph 0037 discloses vibrational pattern and intensity manipulation).  
Regarding claim 14, Rose discloses the masturbation device of claim 1 but does not disclose wherein the device further comprises a secondary masturbation device, wherein the masturbation device and the secondary masturbation device are in communication with each other via a network, such that physical manipulation of the masturbation device corresponds to a vibrational output at the secondary masturbation device, and physical manipulation of the secondary masturbation device corresponds to a vibrational output at the masturbation device. However, Sedic demonstrates it was 
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the device of Rose to further include the vibratory controller in communication with the primary device, as taught by Sedic, in order to provide between massage between two users (Fig. 7 controller 702, massager 704, interface 710 & 760, Paragraphs 0029, 0043, & 0044).  
Regarding claim 17, Rose discloses the masturbation device of claim 1 but does not disclose wherein the device further comprises a secondary sensor within the housing, the secondary sensor being configured to detect physical manipulation of the masturbation device that is different than the internal pressure within the housing, wherein the secondary sensor provides secondary input signals to the processor that are used to drive the motor. However, Sedic demonstrates it was known in the art before the effective filing date of the claimed invention to use a sensor within a housing of a masturbation device that is configured to detect motion of the device to drive the motor (Fig. 1C motion sensor 192; Paragraph 0036 “Similarly, the control modules 188, 198 of the massagers 184, 194, respectively, can read the X value and Y value from motion sensors 182, 192. The modules 188, 198 can apply the tilt orientation algorithm to determine a value for the orientation of the controller/massager. One or both of the modules 108, 158 or modules 188, 198 can further correlate the value calculated with an adjustment to be made in the operation of the massager 104.” Operation of the massager is taken to mean signals that are used to drive the motor.). 
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of US20160000642 A1 to Zipper (hereinafter “Zipper”).
Regarding claim 12, Rose discloses the masturbation device of claim 1 but does not disclose wherein the device further comprises a secondary pressure sensor extending from the housing, the secondary pressure sensor configured to detect an applied pressure against an outer area of the masturbation device. However, Zipper demonstrates it was known in the art before the effective filing date of the claimed invention to use a pressure sensor on an external surface of the device configured to detect pressure exerted against an outer area of the device (Fig. 21 pressure sensor 1200; Paragraph 0150 “Specifically, pressure sensor 1200 measures the contact pressure between the surface of the invention in which pressure sensor 1200 is mounted and a body Surface of a user.”)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rose to further include a secondary pressure sensor on the surface of the device, as taught by Zipper, in order to detect pressure against a body surface such as a user’s vaginal walls (Fig. 21 pressure sensor 1200; Paragraphs 0143 & 0150).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of US7778112 B2 to Behm et al. (hereinafter “Behm”).
Regarding claim 13, Rose discloses the masturbation device of claim 1 but does not disclose wherein the device further comprises a homing button configured to reset at least characteristic of the device in order to set a base reference point of the at least one characterstic. However, Behm 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rose to further include a homing button to establish base parameters, as taught by Behm, in order to provide an alternative way to provide base comparison points for the device (Fig. 1 device 1; Fig. 3 handle 20, reset button 80; Col. 4 line 21, Col. 5 lines 13–16, Col. 4 lines 33–36, Col. 6 lines 16–18, 24–26). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding personal masturbation devices having internal sensors, any of which could be applied under 35 USC 103 to reject at least claim 1: Golan (US20200000675 A1) and Goldenberg et al. (US20180125748 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785